Citation Nr: 1809789	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.   14-22 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure.  

2.  Entitlement to service connection for bilateral peripheral neuropathy, upper extremity, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for bilateral peripheral neuropathy, lower extremity, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1972.

These matters are before the Board of Veterans (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In October 2017, the Veteran testified at a board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

Following the October 2017 hearing before the Board, the Veteran submitted articles relating to Blue Water Navy Veterans and Agent Orange exposure.  Because the substantive appeal addressing the issue on appeal was received by VA after February 2, 2013, a waiver of RO review of this evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicide agents.
2.  The preponderance of competent and credible evidence of record is against a finding that the Veteran was present on the landmass or inland waterways of Vietnam during active service, he is not presumed to have been exposed to herbicide; exposure to herbicides is not otherwise shown by competent and credible evidence.

3.  The Veteran did not suffer an in-service incident, illness or injury, to which is presently diagnosed diabetes mellitus may be etiologically linked.

3.  A current diagnosis of bilateral peripheral neuropathy, upper extremity is not shown by the competent evidence of record, and the Veteran has not had bilateral peripheral neuropathy, upper extremity at any time during the pendency of his claim.

4.  A current diagnosis of bilateral peripheral neuropathy, lower extremity is not shown by the competent evidence of record, and the Veteran has not had bilateral peripheral neuropathy, lower extremity at any time during the pendency of his claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral peripheral neuropathy, upper extremity have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for bilateral peripheral neuropathy, lower extremity have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

 VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  A standard letter in June 2009 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, service personnel records, post-service VA treatment records, and private treatment records have been obtained.

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, other than the Veteran's allegations, the record does not indicate that her current conditions may be associated with service, as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claim of service connection for hypertension.  McLendon, 20 Vet. App. at 81; 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

 II. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that the service-connected disease or injury aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In addition, certain chronic diseases, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1116 , 1137; 38 C.F.R. §§ 3.307 , 3.309.  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

Additionally, VA law and regulations provide that, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include Diabetes Mellitus), shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).  Furthermore, VA has determined that a Veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307  (a)(6)(iii). 

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the inland waterways of Vietnam - but excludes Veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101 (29)(A) (2012).  What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id.  VA has compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents.

The Veteran contends that he was exposed to Agent Orange while he was on USS Kearsarge CVS-33.  He asserts that the he was exposed to Agent Orange from the helicopters that traveled to and from the mainland of Vietnam.

The Veteran's DD Form 214 shows that he served during the requisite time period during the Vietnam War Era.  38 C.F.R. § 3.307 (a)(6)(iii).  However, the DD Form 214 does not show service upon the landmass of Vietnam or any awards or decorations indicative of service in Vietnam.  The Veteran's service personnel records are also absent for any indication of duty or visitation to Vietnam.  The Veteran does not assert that he stepped foot on the landmass of Vietnam, but rather only asserts that he was exposed by helicopters that landed on USS Kearsarge.

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy Veteran, development must provide evidence that a Veteran's ship operated temporarily on the inland waterways of Vietnam or that the ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep-water harbor or port has generally not been considered sufficient.  M21-1 IV.ii.2.C.3.e.

VA has promulgated a listing of the Navy ships associated with service in Vietnam.  Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; see also Dictionary of American Naval Fighting Ships.  Service personnel records show that the Veteran served on the USS Kearsarge (CVS-33).  The USS Kearsarge is not listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents.  Moreover, it has not been shown or asserted that the USS Kearsarge navigated the inland waterways of Vietnam or that it docked to the shore or a pier such that the Veteran was subjected to herbicide exposure.  Further, as noted, the Veteran has not asserted that he ever went ashore or even set foot on a dock or pier, or, from any shore in Vietnam. 

The Veteran submitted several articles that discussed Blue Water Navy Veterans and Agent Orange exposure.  The article described different pathways of exposure Agent Orange to Blue Water Navy Veterans.  The article discussed spray drifts, dioxin on the carriers, and air pollution, as the different ways that Blue Water Navy Veterans were exposed.  These articles do not prove that the Veteran was exposed to herbicides as there is no evidence that he ever had contact with any fixed wing aircraft during his period on the USS Kearsarge.  These articles do not discuss the USS Kearsarge or discuss the specifics of the Veteran.  

In short, there is no evidence or assertion that the Veteran was present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  For these reasons, the Board finds that the Veteran did not have service in Vietnam for the purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii). 

Direct exposure to herbicide agents is also not shown.  While the Board acknowledges the Veteran's assertions regarding exposure to what he believes was herbicide agents, his assertions are not supported by the evidence.  While the Veteran is competent to state that, he was around helicopters that were exposed to Agent Orange he is not competent to state that these helicopters were contaminated with herbicide agents.  Further, he has not provided any support for his assertions.  The Veteran stated that he was not involved in the flights in and out of Vietnam.  He indicated that he was a radio-op man and was exposed to the helicopters that went in and out of Vietnam.  He testified that he was not involved in doing the daily maintenance of the aircraft.  The Veteran has not stated that he has any specific knowledge of his actual exposure to Agent Orange and the allegations are clearly speculative.  There is no evidence of record to establish that it is at least as likely as not that the Veteran was exposed to Agent Orange in the manner alleged.

In light of the above, the Board finds that the Veteran did not have duty or visitation in Vietnam to warrant service connection on the basis of exposure to herbicides.  Even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for  diabetes mellitus  with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.

First, the service treatment records (STRs) do not reflect complaints of, treatment for, or a diagnosis related to diabetes mellitus while in service or for many years thereafter.  Indeed, the Veteran has never asserted that this was the case.

Moreover, there is no clinical evidence to indicate that the Veteran's diabetes mellitus is related to any incident in service.  Namely, none of the treatment records suggests such a relationship, nor has any treating physician indicated that such a relationship exists.

In considering this appeal, the Board has also considered the statements made by the Veteran relating his diabetes mellitus to his active service and to his toxic herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his diabetes mellitus.  See Jandreau, 492 F.3d at 1377, n.4.  Because this disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes mellitus are found to lack competency.

In sum, the Board finds that service connection for diabetes mellitus cannot be granted as the Veteran fails to meet the criteria for service connection, namely any in-service incident, illness, or injury, to which his disability may be etiologically linked, to include herbicide exposure.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Bilateral Peripheral Neuropathy Upper and Lower Extremities

The STRs and subsequent medical treatment records are negative for signs of or diagnoses of bilateral peripheral neuropathy of the upper and lower extremities.

An October 2008 private treatment record documented that, the Veteran reported he was frustrated with the bottom of his foot.  He indicated that his left foot cramped and the bottom of his foot was very sore.  The examiner noted that the Veteran had foot cramping that would improve if he corrected his diabetes, etc.   

A January 2009 private treatment record revealed that the Veteran had some tenderness in his left foot overlaying the fourth metatarsal.  The Veteran reported that both of his feet tend to hurt on the bottom.  

An April 2009 VA social work note, documented the Veteran was limited by his diabetes due to the pain in his feet. 

The Board finds that service connection for bilateral peripheral neuropathy of the upper and lower extremities are not warranted.  Bilateral peripheral neuropathy of the upper and lower extremities has not been identified at any point during the period on appeal by any competent evidence of record.

Significantly, the Veteran himself has not reported that he has been diagnosed with bilateral peripheral neuropathy of the upper and lower extremities.  No other competent evidence of record demonstrates that the Veteran has peripheral neuropathy of the upper and lower extremities.  Therefore, the requirement that there be current disability has not been met. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the Board finds that service connection is not available for peripheral neuropathy of the upper and lower extremities, as there are no current diagnoses of peripheral neuropathy of the upper and lower extremities.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49(1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).




ORDER

Entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure is denied.  

Entitlement to service connection for bilateral peripheral neuropathy, upper extremity, to include as secondary to diabetes mellitus is denied. 

Entitlement to service connection for bilateral peripheral neuropathy, lower extremity, to include as secondary to diabetes mellitus is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


